



Exhibit 10.3.1


Stock Option Grant
 
Sun Healthcare Group, Inc.
2004 Equity Incentive Plan




Name of Optionee:
[______]
   
Shares Subject to Option:
[______] shares of common stock, par value $.01 (“Common Stock”), of Sun
Healthcare Group, Inc. (the “Company”).
   
Type of Option:
Nonqualified Stock Option
   
Exercise Price Per Share:
[______]
   
Date of Grant:
[______]
   
Date Exercisable/Vesting:
This option may be exercised to the extent the shares of Common Stock subject to
this option have vested at any time after the Date of Grant.  The option vests
as follows if you are employed by the Company or its subsidiaries on the
applicable vesting date: (1) 25% of the shares subject to this option vest on
each of the first four anniversaries of the Date of Grant; (2) the unvested
portion of this option will vest in full upon your termination of Service by the
Company or its subsidiaries without Good Cause or your resignation from Service
for Good Reason, or your death or Disability; and (3) this option vests in full
upon the date of a Change in Control.  The terms “Service,” “Good Cause,” “Good
Reason,” “Disability” and “Change in Control” are used as defined in the Plan.
   
Expiration Date:
[______], subject to earlier termination in accordance with the Terms.



By signing your name below, you accept this option and acknowledge and agree
that this option is granted under and governed by the terms and conditions
(collectively, the “Terms”) of the Sun Healthcare Group, Inc. 2004 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement, both of which are
hereby made a part of this document.


Optionee:
Sun Healthcare Group, Inc.
   
Signature
By:  Richard Matros
 
Title:  Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
Stock Option Agreement




Sun Healthcare Group, Inc.
2004 Equity Incentive Plan


1.           GRANT OF OPTION.
 
(a)           Option.  On the terms and conditions set forth in this Agreement
and each Notice of Stock Option Grant referencing this Agreement (the “Notice”),
the Company grants to the Optionee on the Date of Grant an option to purchase at
the Exercise Price a number of shares of Common Stock, all as set forth in the
Notice.  Each such Notice, together with this referenced Agreement, shall be a
separate option governed by the terms of this Agreement.
 
(b)           Plan and Defined Terms.  This option is granted under and subject
to the terms of the 2004 Equity Incentive Plan (the “Plan”), which is
incorporated herein by this reference.  Capitalized terms are defined in the
Plan.
 
(c)           Scope of this Agreement.  This Agreement shall apply both to this
option (or options) and to the shares of Common Stock acquired upon the exercise
of such     option(s).
 
2.           RIGHT TO EXERCISE.
 
              Subject to the conditions set forth in this Agreement, all or part
of this option may be exercised prior to its expiration at the time or times set
forth in the Notice.
 
3.           TRANSFER OR ASSIGNMENT OF OPTION.
 
(a)           Generally.   This option shall be exercisable during the
Optionee’s lifetime, only by the Optionee.  Except as otherwise provided in
subsection (b) below, this option and the rights and privileges conferred hereby
shall not be sold, pledged or otherwise transferred (whether by operation of law
or otherwise) other than by will or the laws of descent and distribution and
shall not be subject to sale under execution, attachment, levy or similar
process.
 
(b)           Permitted Transfers.  The Optionee shall be permitted to transfer
this option, in connection with his or her estate plan, to the Optionee’s
spouse, siblings, parents, children and grandchildren or trusts for the benefit
of such persons or partnerships, corporations, limited liability companies or
other entities owned solely by such persons, including trusts for such persons.
 
4.           EXERCISE PROCEDURES.
 
(a)           Notice of Exercise.  The Optionee or the Optionee’s representative
may exercise this option by giving written notice to the Company specifying the
election to exercise this option, the number of shares of Common Stock for which
it is being exercised and the form of payment.  Exhibit A is an example of a
“Notice of Exercise”.  The Notice of Exercise shall be signed by the person
exercising this option.  In the event that this option is being exercised by the
Optionee’s representative, the notice shall be accompanied by proof
(satisfactory to the Company) of the representative’s right to exercise this
option.  The Optionee or the Optionee’s representative shall deliver to the
Company, at the time of giving the notice, payment in a form permissible under
2

--------------------------------------------------------------------------------


 
Section 5 for the full amount of the Purchase Price.
 
(b)           Issuance of Common Stock.  After receiving a proper notice of
exercise, the Company shall cause to be issued a certificate or certificates for
the shares of Common Stock as to which this option has been exercised,
registered in the name of the person exercising this option (or in the names of
such person and his or her spouse as community property or as joint tenants with
right of survivorship).
 
(c)           Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) as a result of the exercise of this option, as a
condition to the exercise of this option, and the Optionee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.  The Optionee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of shares of Common
Stock purchased by exercising this option.
 
5.           PAYMENT FOR SHARES OF COMMON STOCK.
 
(a)           Cash or Check.  All or part of the Purchase Price may be paid in
cash or by check.
 
(b)           Alternative Methods of Payment. At the sole discretion of the
Committee, all or any part of the Purchase Price and any applicable withholding
requirements may be paid by one or more of the following methods:
 
(i)           Surrender of Stock.  By surrendering, or attesting to the
ownership of, shares of Common Stock that are already owned by the Optionee free
and clear of any restriction or limitation, unless the Company specifically
agrees to accept such shares of Common Stock subject to such restriction or
limitation.  Such shares of Common Stock shall be surrendered to the Company in
good form for transfer and shall be valued at their Fair Market Value on the
date of the applicable exercise of this option.  The Optionee shall not
surrender, or attest to the ownership of, shares of Common Stock in payment of
the Purchase Price (or withholding) if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this option for financial reporting purposes that otherwise would not have
occurred.
 
(ii)           Exercise/Sale.  By the delivery (on a form prescribed by the
Company) of an irrevocable direction (A) to a securities broker approved by the
Company to sell shares of Common Stock and to deliver all or part of the sales
proceeds to the Company, or (B) to pledge shares of Common Stock to a securities
broker or lender approved by the Company as security for a loan, and to deliver
all or part of the loan proceeds to the Company.
 
Should the Committee exercise its discretion to permit the Optionee to exercise
this option in whole or in part in accordance with this subsection (b) above, it
shall have no obligation to permit such alternative exercise with respect to the
remainder of this option or with respect to any other option to purchase shares
of Common Stock held by the Optionee.
 
6.           TERM AND EXPIRATION.
 
(a)           Basic Term.  Subject to earlier termination in accordance with
subsection (b) below, the exercise period of this option shall expire on the
expiration date set forth in the Notice, or in the
3

--------------------------------------------------------------------------------


 
event of the Optionee's death, the date that is one (1) year after the
Optionee's Service terminates because of his or her death, if later.
 
(b)           Termination of Service.  If the Optionee’s Service terminates for
any reason, then the exercise period for this option shall expire on the
earliest of the following occasions (or such later date as the Committee may
determine):
 
(i)           The expiration date determined pursuant to subsection (a) above;
 
(ii)           The date three (3) months after the termination of the Optionee’s
Service for any reason other than death, Disability or Good Cause;
 
(iii)           The date six (6) months after the termination of the Optionee’s
Service by reason of Disability or retirement pursuant to any then current
formal retirement policy of the Company;
 
(iv)           The date twelve (12) months after the Optionee’s death; or
 
(v)           The date of termination of the Optionee’s Service if such
termination is for Good Cause or if Good Cause exists on such date.
 
The Optionee (or in the case of the Optionee’s death or disability, the
Optionee’s representative) may exercise all or part of this option at any time
before its expiration under the preceding sentence, but only to the extent that
this option had become exercisable for vested shares of Common Stock on or
before the date the Optionee’s Service terminates.  When the Optionee’s Service
terminates, this option shall expire immediately with respect to the number of
shares of Common Stock for which this option is not yet vested.
 
(c)           Leaves of Absence.  For any purpose under this Agreement, Service
shall be deemed to continue while the Optionee is on a bona fide leave of
absence, if such leave was approved by the Company in writing or if continued
crediting of Service for such purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company).
 
7.           ADJUSTMENT OF SHARES OF COMMON STOCK.
 
(a)           Adjustment Generally.  If there shall be any change in the Common
Stock of the Company, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares of Common Stock, exchange of shares of Common
Stock, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to this option so that this option shall thereafter
be exercisable for such securities, cash and/or other property as would have
been received in respect of the Common Stock subject to the option had such
option been exercised in full immediately prior to such change or distribution,
and such an adjustment shall be made successively each time any such change
shall occur.


(b)           Modification of Option.  In the event of any change or
distribution described in subsection (a) above, in order to prevent dilution or
enlargement of the Optionee's rights hereunder, the Committee may adjust, in an
equitable manner, the number and kind of shares of Common Stock that may be
issued under this Agreement, the Exercise Price applicable to this option, and
the Fair Market Value of the Common Stock and other value determinations
applicable to this option.  Appropriate adjustments may also be made by the
Committee in the
4

--------------------------------------------------------------------------------


 
terms of this option to reflect such changes or distributions and to modify any
other terms of this option then outstanding, on an equitable basis, including
modifications of performance targets and changes in the length of performance
periods.


8.           MISCELLANEOUS PROVISIONS.
 
(a)           Rights as a Shareholder.  Neither the Optionee nor the Optionee’s
representative shall have any rights as a shareholder with respect to any shares
of Common Stock subject to this option until the Optionee or the Optionee’s
representative becomes entitled to receive such shares of Common Stock by (i)
filing a notice of exercise, and (ii) paying the Purchase Price as provided in
this Agreement.
 
(b)           Tenure.  Nothing in the Notice, Agreement or Plan shall confer
upon the Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Optionee) or of
the Optionee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Good Cause.
 
(c)           Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid.  A notice shall be addressed to
the Company at its principal executive office and to the Optionee at the address
that he or she most recently provided to the Company.
 
(d)           Entire Agreement.  The Notice, this Agreement and the Plan (and,
if applicable, any employment or severance agreement between the parties)
constitute the entire contract between the parties hereto with regard to the
subject matter hereof.  They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
 
(e)           Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
 
(f)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Optionee, the Optionee’s assigns and the legal
representatives, heirs and legatees of the Optionee’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.
 
(g)           Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware as such laws are applied
to contracts entered into and performed in such State.
5

--------------------------------------------------------------------------------


 

EXHIBIT A


Sample Notice of Exercise




Sun Healthcare Group, Inc.
18831 Von Karman
Suite 400
Irvine, CA 92612-1537
Attn:  Corporate Secretary






I hereby exercise my stock option granted under the Sun Healthcare Group, Inc.
2004 Equity Incentive Plan (the “Plan”) and notify you of my desire to purchase
the shares of Common Stock that have been offered pursuant to the Plan and
related Option Agreement as described below.


I shall pay for the shares of Common Stock by delivery of a check payable to Sun
Healthcare Group, Inc. (the “Company”) in the amount described below in full
payment for such shares of Common Stock plus all amounts required to be withheld
by the Company under state, federal or local law as a result of such exercise or
shall provide such documentation as is satisfactory to the Company demonstrating
that I am exempt from any withholding requirement.


This notice of exercise is delivered this ___ day of ___________________ (month)
____(year).


No. shares of
Common Stock
to be Acquired
Type of Option
Exercise Price
Total
 
Nonqualified
Stock Option
   
Estimated
Withholding
         
Amount Paid
 



Very truly yours,
   
______________________
Signature of Optionee
   
Optionee’s Name and Mailing Address
______________________
______________________
______________________
 
Optionee’s Social Security Number
 
_____________________





--------------------------------------------------------------------------------